COXE, District Judge.
The complainant is the owner of letters patent No. 430,346, granted to him June 17, 1890, for an improvement in braiding machines. The bill is in the usual form and prays for an injunction and an accounting. The principal question is of invention. The claims relate to combinations each element of which is old, except the tubular or grooved needle which is substituted for the solid needle similarly mounted in the old machines. Tubular needles were also old and had been previously used to do similar, but, perhaps, not identical work. In other words, this patentee had before him an operative braiding machine precisely like the machine of the patent save that it was provided with a solid needle. He also had before him tubular needles used as thread guides in braiding machines. He took two of these needles out of interjacent circles and placed them in the terminal circles of the race plate. All this is conceded. Did it tax the inventive faculty to do this? Other threads had been fed into braid by hollow needles, did one who fed the “beazer” thread in this way become an inventor? The question cannot be more tersely stated than by the expert witness for the complainant. He says:
“The prior art relating to braiding machines shows that long prior to complainant’s patent it was common to feed wires, threads and other bodies into braid by means of hollow tubes. I do not wish to be understood as saying that the combination recited in complainant’s patent had ever been used, for such I do not find to be the case; but that, for instance, in making whips the core of the whip was fed through a hollow tube, or for making various kinds of braids, heavy and strong threads were fed through hollow tubes. Therefore it seems the most obvious thing in the world for a mechanic called upon to make a braiding-machine for making purl-edge braid to use hollow needles; but the fact is that prior to the date of complainant’s patent they did not 'do it, which to my mind proves that it was not obvious then and to them, however obvious it now appears to me. * * * Prior to complainant’s patent solid needles were used in braiding machines to produce a purl-edge braid.”
Assuming that tbe complainant was tbe first to use tbe combinations of tbe claims, tbe court cannot assent to tbe proposition that it involved invention, after tbe Benjamin machine, for instance, was adjusted to produce a flat braid, to place tbe feed tubes there shown in tbe terminal circles. If tbe complainant has done more than this tbe court fails to perceive it
Conceding that tbe complainant’s braid has a finish superior to that produced by tbe solid needles, and this is by no means clear from tbe testimony, still, no new result is produced. Tbe complainant has changed tbe location of tbe old hollow needle in tbe old braidin'g machine. This was tbe work of tbe skilled artisan, not of tbe inventor. It would naturally occur to tbe former when adjusting the machine for a flat braid. Complainant invented *1017neither needle noi* machine. At best he placed the old needle in a slightly changed position and thus did at the edge what others had done at the center of the braid, and elsewhere. Prior to October, 1889, the art was such that a manufacturer was at liberty to use a hollow needle to carry any thread he desired into the braid. The selection of a particular thread did not make him an inventor. The bill is dismissed.